Citation Nr: 1742878	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant; M. P.




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1964.  The Veteran passed away in December 2008, and the Appellant is his surviving spouse. This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this matter in February 2014, September 2014, and October 2015.

In June 2011, the Appellant testified before the undersigned veterans law judge (VLJ) at a Board videoconference hearing held at the Muskogee VA RO.  A transcript of the hearing is of record.

In May 2003, the Veteran filed a service connection claim for "diagnosed respiratory problems as a result of asbestos poisoning" during service.  A VCAA letter of May 2003 asked the Veteran to state the specific disease that resulted from asbestos exposure and to send medical evidence of a diagnosed disease caused by asbestos.  The Veteran did not respond to the request.  A July 2003 letter to the Veteran stated, "We requested but didn't receive: Specific disease that resulted from asbestos exposure."  There is no rating decision of record as to the Veteran's May 2003 claim for service connection for respiratory problems.


The paperless record of Legacy Content Manager Documents (formerly Virtual VA) and the Veterans Benefits Management System (VBMS) has been reviewed.


FINDINGS OF FACT

1.  The Veteran died in December 2008.  The certificate of death lists pulmonary fibrosis as the primary cause of death, with diabetes mellitus and coronary artery disease listed as significant conditions contributing to death but not resulting in the underlying cause of death.

2.  At the time of his death, the Veteran was service-connected for three disabilities: residuals, laceration, right wrist manifested by hyperesthesia of ulnar nerve; residuals, fracture, right 1st rib; and scars, laceration, left ear, not disfiguring.

3.  The Veteran was exposed to asbestos during service.

4.  Pulmonary fibrosis is attributable to asbestos exposure during service.

5.  The Veteran's cause of death is related to service.


CONCLUSION OF LAW

A disability incurred in service caused the Veteran's death.  38 U.S.C.A. §§ 101(16), 1101, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.10, 3.102, 3.159, 3.303, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection for the cause of a veteran's death will be granted for a service-connected disability that caused the death or substantially or materially contributed to it.  A veteran's death will be considered to have been due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue will be determined by sound judgment without speculation and after a careful analysis of all the facts and circumstances of a veteran's death, including particularly autopsy reports.  See 38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  See 38 C.F.R. § 3.312(b) (2016).  A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2016).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  See 38 U.S.C.A. § 1310 (West 2014).  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Establishing service connection generally requires a current disability, in-service incurrence or aggravation of a disease or injury, and a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  See 38 C.F.R. § 3.303(d) (2016).  In cases of service connection for the cause of the death of a veteran, the condition that caused the veteran to die is a current disability for purposes of the service-connection analysis.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

Certain disabilities, including diabetes mellitus and cardiovascular-renal disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board must give a claimant the benefit of the doubt as to any issue material to the determination of a matter when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 102 (2016).

The Veteran died in December 2008, and the Appellant is his surviving spouse.  The Appellant seeks service connection for the cause of the Veteran's death, asserting that the Veteran was exposed to asbestos during active duty service and that the exposure caused a disability resulting in death.  See VA Form 21-534 of February 2009, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable); transcript of June 2011 Board hearing.

The Veteran's death certificate lists the primary cause of death as pulmonary fibrosis, with diabetes mellitus and coronary artery disease listed as significant conditions contributing to death but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for: residuals, laceration, right wrist manifested by hyperesthesia of ulnar nerve; residuals, fracture, right 1st rib; and scars, laceration, left ear, not disfiguring.

There is no specific statutory or regulatory guidance with regard to asbestos-related claims.  VA has developed administrative guidelines to analyze claims of entitlement to service connection for asbestosis or asbestos-related disabilities.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988); VBA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Topic 3 (updated August 17, 2017); VA Office of General Counsel opinion VAOPGCPREC 4-2000.

The Veteran's service treatment records note no symptoms or treatment relating to asbestosis, a respiratory disorder, diabetes mellitus, or coronary artery disease.  The Veteran's exit examination report of May 1964 indicates a negative chest x-ray, normal chest and lungs, negative laboratory finding for sugar, normal vascular system, and normal heart.  The service treatment records are also silent with respect to asbestos exposure.

The Board has previously conceded that the Veteran was exposed to asbestos during service.  See Board remand of October 2015.  The Veteran served in the United States Marine Corps, and his military occupational specialty (MOS) was amphibian tractor operator.  He was also stationed aboard ships several times when his unit was sent back and forth from California to Japan.  In this case, exposure to asbestos is consistent with the place, type, and circumstances of service.  See 38 U.S.C.A. § 1154(a) (West 2014).

Evidence of record indicates that the Veteran worked occupationally with asbestos for an undetermined number of years until approximately 1998.  See October 2008 record of Dr. M. F.  Post-service he worked for railroads and in maintenance.  The Veteran's spouse testified that he always used respirators and wore a protective suit and boots when working with asbestos for this job.  See transcript of June 2011 Board hearing.  Furthermore, the Veteran smoked one pack of cigarettes per day for approximately 24 years before quitting in 1983.  See VA treatment record of April 2001.  The Veteran's spouse testified that the Veteran had a cough and breathing trouble when she met him in 1971.

A March 2014 VA medical opinion was negative as to a nexus.  In October 2015, the Board remanded for a new VA medical opinion on the grounds that the March 2014 opinion was based on an incomplete and inaccurate factual premise.  Specifically, the VA examiner failed to note a private October 2008 chest CT scan showing a "ground glass" appearance.  The examiner noted that "ground glass" appearance on a chest radiograph would be indicative of the early stages of asbestosis, but concluded that there was no evidence to correlate the Veteran's pulmonary fibrosis to asbestos exposure.  The examiner determined that the Veteran probably had had idiopathic pulmonary fibrosis.  The Board takes notice that the term "idiopathic" describes something of unknown cause or spontaneous origin.  See Dorland's Illustrated Medical Dictionary 912 (32nd ed. 2012).

In an August 2008 letter, Dr. M. F. stated, after noting that the Veteran had been exposed to asbestos on four naval ships having asbestos-wrapped pipes, that the Veteran suffered from "pulmonary asbestoses." [sic]   See August 2008 letter of Dr. M. F.  An October 2008 medical record of Dr. M. F.notes, with respect to the lungs, "CT chest severe fibrosis and some ground glass."  The primary diagnosis was postinflammatory pulmonary fibrosis, with course worsening and asbestosis likely.  There was no narrative explanation, and the doctor did not specify whether the asbestosis related to in-service exposure or post-service exposure.

In an August 2009 letter, Dr. P. A. H. stated that it was "more likely than not" that the Veteran's pulmonary issues and fibrosis began as a consequence of his "significant asbestos exposure" aboard four different ships during service.  The doctor indicated that the computerized axial tomography (CAT) scan findings "could certainly be related to underlying asbestosis with underlying interstitial fibrosis."  While the August 2009 letter of Dr. P. A. H. did not discuss the Veteran's civilian career involving asbestos removal, it is evident from an earlier medical record of Dr. P.A. H. that he knew of the Veteran's occupational exposure to asbestos.  An October 2008 record of Dr. P. A. H. notes, as to the Veteran's "social history," that the Veteran worked in maintenance, had been exposed to asbestos, and had worked in plumbing as well as electrical work and custodial work.  Appearing in the context of notes on occupational history, the mention of asbestos exposure here strongly suggests that the doctor understood the Veteran's asbestos exposure to be occupational.  Thus, Dr. P. A. H. was aware of both the in-service and the post-service asbestos exposures when he ascribed the Veteran's pulmonary fibrosis to in-service asbestos exposure in the letter of August 2009.  At a minimum, the evidence can be considered to be in equipoise on this point.  The October 2008 record also shows that Dr. P. A. H. was aware of the Veteran's history of tobacco use.

Evidence that tends to weigh against the claim is the negative nexus opinion of a November 2016 VA reviewing doctor.  The Board finds the October 2016 VA opinion to be entitled to less weight than the positive nexus opinion of record in this case.  The VA opinion shows an incomplete awareness of the record by stating that the Veteran's treating doctors did not identify asbestos to be the cause of the Veteran's pulmonary fibrosis, when the August 2008 letter of Dr. M. F and the August 2009 letter of Dr. P. A. H. (cited and discussed above) plainly do so.  Dr. P.  A. H. specifically refers to CAT scan evidence as being related to underlying asbestosis with underlying interstitial fibrosis.

The VA opinion is also contradictory in finding, on the one hand, that "there is no radiographic or pathological evidence to correlate [the Veteran's] pulmonary fibrosis to asbestos exposure," while finding, on the other hand, that the Veteran's civilian asbestos exposure "is a significant factor in the etiology of his lung disease."

As for the significance of the Veteran's tobacco use, Dr. P. A. H. was aware of the Veteran's former smoking habit of many years but still linked the Veteran's pulmonary issues and fibrosis to his in-service asbestos exposure.  The November 2016 VA reviewer cited the Veteran's smoking as a known risk factor for the development of lung disease, but smoking was not identified in the report as an actual cause of the Veteran's pulmonary fibrosis.

A VA examination or opinion must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board may reject a medical opinion based on an incomplete or inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing the probative value of competent and credible evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  In this case, the Board finds the positive nexus opinion of Dr. P. A. H. to be more probative and persuasive than the negative nexus opinion of the November 2016 VA reviewer.  As explained above, the VA report is based on an incomplete record and offers contradictory rationales.  Accordingly, service connection will be granted for the cause of the Veteran's death.  Because the elements of service connection have been established for the disability of pulmonary fibrosis, it is not necessary to consider alternative theories of service connection relating to diabetes and coronary artery disease as substantially or materially contributing to death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


